Wilde J.
afterward drew up the opinion of the Court.
Sprague v. Waite. The grounds of defence taken at the trial were, that a former suit brought by the plaintiff against the present defendant, was for the same trespass now charged in the present action, and that the judgment in favor of the defendant in the former action was conclusive evidence against the plaintiff in the present suit.
The evidence to show that the causes of action in the two suits were identical, was held, for the purposes of the trial, to be competent, but not conclusive. As the jury found for the plaintiff, it now becomes necessary to decide whether the evidence is not conclusive. And we are all clearly of the opinion that it is. After judgment, and while the judgment remains in force, in any suit, the plaintiff can never be allowed to dispute or impeach the correctness of the judgment, or its merits, by bringing a new suit for the same cause of action.
Before the statute prohibiting special pleadings, if the facts relied upon by the defendant had been pleaded by way of estoppel, the plea unquestionably would have been held good. And consequently as it cannot be now so specially pleaded, . the evidence to prove the identity of the causes of action in *458the two suits must, if satisfactory, be held conclusive. And no doubt remains that the trespass for which the jury have assessed damages, is the same trespass complained of in the former suit. If other trespasses are complained of in the present suit, they have been negatived by the finding of the jury.

New trial granted.

Sprague v. Oakes. In support of the defendant’s motion for a new trial, it has been argued, that the verdict and judgment in favor of Waite, in a former action, in which he was charged with the same trespass now charged upon the defendant, is conclusive against the plaintiff in this suit, inasmuch as the trespass was joint and the defendant might have been joined with Waite as defendant in the former suit. But the argument is not supported by the cases cited.
In the case of Thomas v. Rumsey, 6 Johns. R. 26, it was decided, that a judgment recovered against one of two joint publishers of a libel, and satisfaction received, might be well pleaded in bar to a separate action against the other publisher ; but the decision was not founded on the doctrine of estoppel, and is not applicable to the point in question. The evidence is not conclusive unless the former judgment could have been pleaded by way of estoppel; and clearly it could not be so pleaded. The defendant was neither a party nor privy to that judgment, was not bound by it, nor could he take advantage of it. It is, however, unnecessary to discuss this question, as the defendant did not take this ground of defence at the trial, as appears by the specification of his defence.

Judgment on the verdict.